Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	This Non-Final Office action is in response to the application filed on October 21st, 2013 and in response to Applicant’s Arguments/Remarks filed on August 5th, 2021. Claims 1-14 are pending.
Priority
3.	Application 14/058,535 was filed on October 21st, 2013 and has a provisional application filed on October 19th, 2012.
Examiner Request
4.	The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17th, 2022 has been entered. 
Response to Arguments
6.	Applicant argues that the “2019 Revised PEG rejects the previous guidance focused on whether a general purpose computer is used, and instead properly focuses on the specific steps the general purpose computer is programmed to perform.” More specifically Applicant argues that “[u]nder the Office Action’s rational, and claim that required the use of a general purpose computer would not be eligible for patentability which is inconsistent with the computer implemented inventions discussed in the 2019 Revised PEG.” Examiner respectfully notes that no where in the previous action(s) did the Examiner state that “the use of a general purpose computer would not be eligible for patentability.” Examiner further notes that Applicant seems to be misconstruing the Revised PEG. The 2019 Revised PEG does not reject previous guidance but further expands on the guidance to include a Prong Two analysis, i.e. whether or not the limitations are indicative of integration into a practical application of an abstract idea. As such, Examiner has provided in the rejection as to why the claimed invention’s additional claimed elements are not integrated into a practical application of the abstract idea.
7.	Applicant argues that “the recited claims are directed to a technological improvement in the field of diagnostic evaluation of retirement planning strategies.” More specifically Applicant argues that “the claims recited a combination of specific steps that are not well-understood, routine, conventional activity in the field of diagnostic evaluation of retirement planning strategies.” More specifically Applicant argues that “the claims are directed to a diagnostic tool that allows a user to evaluate the effects of selecting various claiming strategies as they are dynamically being changed including performing repetitive calculations”, “receiving, processing, and storing data”, and “receiving or transmitting data over a network” (see USPTO's July 2015 Update: Subject Matter Eligibility) and these functions have been recognized by the courts to be well-understood, routine, and conventional activity (MPEP 2106.05(D)). As to the specific limitations “receiving… input,” “accessing a database,” and “receiving first data” recite insignificant data gathering (see MPEP 2106.05(g)). The limitations of “providing a non-tabular graphical display” recite insignificant extra or post-solution activity. The claim is not patent eligible. Examiner notes that the claim limitations are drawn to a business plan enhanced by common generic hardware, or rather generalized steps performed on a computer using conventional computer activity, and it’s nothing that couldn’t be done by humans given enough time. Accordingly, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Therefore, the rejection is maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-14 are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES).
Claims 1, and 10 recite limitations relating to the calculation of Social Security retirement benefits and more specifically: receiving input for a recipient and spouse, 
The limitations of receiving input for a recipient and spouse, accessing information regarding Social Security benefits, calculating benefits, and displaying a graphical display of monthly benefits as drafted, under its broadest reasonable interpretation, is a fundamental economic principle or practice. This concept falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. (Step 2A- Prong 1: YES. The claims are abstract).
This judicial exception is not integrated into a practical application. In particular, claims 1 and 10 (and dependent claims) recite the additional element of a processor, database, and graphical interface. The processor is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of receiving, sending and processing data, such that it amounts to no more than mere instructions to apply the abstract idea using a generic computer components.  As such, these additional elements, when considered separately and as an ordered combination do not integrate the judicial exception/abstract idea into a “practical application” of the judicial exception because they do not imposed any meaningful limit on practicing the judicial exception. The additional elements do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, claims 1 and 10 recite processor, database, and graphical interface which amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Examiner notes that the steps may be performed by alternate manual and mental means, although not as efficiently as a computer. Examiner further notes that using a computer for faster computation and information retrieval does not make the computer essential for the working of an invention. As to the specific limitations “receiving… 
Dependent claims 2-9, and 11-14 further define the abstract idea that is present in their respective independent claims 1, and 10 and thus correspond to Certain Methods of Organizing Human Activity and are therefore abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination (see MPEP 2106.05(h)). Therefore, the dependent claims2-9, and 11-14 are directed to an abstract idea and claims 1-14 are rejected under 35 U.S.C. 101 and not patent eligible. 
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US Patent 8,639,538 to Elsasser 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




March 2022
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693